932 F.2d 1272
Myron JACOBSON;  Virginia Jacobson, Appellants,v.Jess NIELSEN;  Ricard Birch, Appellees.
No. 90-2717.
United States Court of Appeals,Eighth Circuit.
Submitted May 6, 1990.Decided May 15, 1991.

Robert Gibson, Lincoln, Neb., for appellants.
Stephen Kay, North Platte, Neb., for appellees.
Before McMILLIAN, ARNOLD and WOLLMAN, Circuit Judges.
PER CURIAM.


1
Myron and Virginia Jacobson appeal the district court's1 order dismissing their appeal from the bankruptcy court's2 judgment against them in an adversary proceeding.  The district court dismissed the appeal on the grounds that the Jacobsons failed to file a notice of appeal within ten days of entry of the bankruptcy court's order, as required by Bankruptcy Rules 8001(a) and 8002(a), and to file a designation of items to be included in the record on appeal within ten days after filing a notice of appeal, as required by Bankruptcy Rule 8006.  We affirm.


2
We conclude that the district court properly dismissed the Jacobsons' appeal as untimely.  "Failure to file a timely notice of appeal [from a bankruptcy court's order] ... deprives the district court of jurisdiction to review the bankruptcy court's order or judgment."    In re Universal Minerals, Inc., 755 F.2d 309, 312 (3d Cir.1985).  The record supports the bankruptcy court's determination that the Jacobsons failed to demonstrate excusable neglect under Bankruptcy Rule 8002(c) for the late appeal.  See Gilbert v. Suburban Athletic Club (In re Dayton Circuit Courts No. 2), 85 B.R. 51, 55 (Bankr.S.D.Ohio 1988) (Rule 8002(c)'s excusable neglect exception is interpreted strictly based on Fed.R.App.P. 4(a));  Vogelsang v. Patterson Dental Co., 904 F.2d 427, 431 (8th Cir.1990) (under Fed.R.App.P. 4(a), excusable neglect may be found where party did not learn of entry of judgment, or in extraordinary cases where injustice would otherwise result, but not when delay is caused by attorney's oversight or busy schedule);  Aponte v. Aungst (In re Aponte), 91 B.R. 9, 11-12 (Bankr.E.D.Pa.1988) (attorney's involvement in state court litigation did not rise to level of excusable neglect).


3
Accordingly, we affirm.



1
 The Honorable William G. Cambridge, United States District Judge for the District of Nebraska


2
 The Honorable Timothy J. Mahoney, Chief Judge, United States Bankruptcy Court for the District of Nebraska